Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 05/24/21 have been entered and fully considered, but they are not found convincing. Applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final.

35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-5, 7-14, and 16-20, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recite significantly more than an abstract idea of utilizing the specific time of sensors in gathering the data to be analyzed. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1-5, 7-14, and 16-20 is withdrawn.
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, 10, 19, and their respective dependent claims 2-9, 11-18, and 20 applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1, 10, and 19 has been withdrawn, however, applicant’s amendments have necessitated the new grounds of rejection set forth; herein; accordingly, this action is made final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2008/0247635 A1] in view of D2 [US 2012/0128205 A1] in view of D4 [US 2007/0031064 A1], in view of D5 [US 2008/0225048 A1].
Claim 1: A method, comprising:
obtaining, by a processor, a first set of sensor measurements representing a scene in a two-dimensional space with respect to a first viewpoint of a first sensor capturing the scene, wherein the first sensor is a; [D1, 0016] D1 teaches the examination, manipulation, and evaluation of an acquired two-dimensional object.

, wherein the second sensor is an ; [D1, 0016] D1 teaches the examination, manipulation, and evaluation of an acquired three-dimensional object.

identifying, by the processor, a first annotation in the first set of sensor measurements that indicates a location of a characteristic object in the two-dimensional space; [D1, 0016] D1 teaches the defining of the location of the object of interest by associating a markup tag or any other electronically recorded information with the defined location of the object with respect to the two-dimensional information.

determining, by the processor, a spatial region in the three-dimensional space that corresponds to a portion of the scene represented in the first annotation, wherein the spatial region is determined using at least the first viewpoint of the first sensor and a location of the first annotation in the two-dimensional space, and wherein the spatial region; and [D1, 0016] D1 teaches the defined location information with respect to the two-dimensional information and further teaches the association of the information to the 3D model such that the 3D view of the object of interest.

annotating, by the processor, the second set of sensor measurements within the spatial region to generate a second annotation that indicates a bounding box associated with a location of the characteristic object in the three-dimensional space. [D1, 0016] D1 teaches the defined location information with respect to the two-dimensional information and further teaches the association of the information to the 3D model such that the 3D view of the object of interest includes the associated markup, annotation, tag, metadata etc.

D1 teaches the evaluation of the image data in the two-dimensional space and the three dimensional space with respect to the view of the virtual object in a graphic environment. Further, D1 teaches the relation of the information in the two-dimensional space, with respect to the annotation, to the information in the three dimensional space and providing the associated annotation with regards to location information. 

D1 does not explicitly teach the data being obtained by a sensor, including that of a passive and active sensor, relating to a real world object, however, and the spatial region is representing a viewing frustum of the first sensor with respect to the object location, the claim limitations are taught as follows: 

With regards to the relation of the object to the real world environment, [D2, [0003 & 0062]] D2 teaches the apparatus for providing information on spatial contents of objects included in an image. This is image data is acquired in the form of a digital image capturing technology and a real world object. The analysis done on the image data provides the information with regards to the spatial objects and then assigns annotations to the respective spatial objects.

With regards to the use of an active and passive sensor, [D4, [0025]] D4 teaches the three-dimensional sensor may be a LIDAR sensor, active sensor, that images a scene to identify the three-dimension attributes of the scene.  The two-dimensional sensor is, for example, a video camera, the passive sensor, that produces a sequence of two-dimensional images of the scene.

With regards to the spatial region representing a viewing frustum of the first sensor with respect to the location of the characteristic object, [D1, 0016] D1 does teaches the defined location information with respect to the two-dimensional information and association of the information to the 3D model such that the 3D view of the object of interest. [D5, [0002]] D5 teaches the viewing frustum as the region of the 3D space in which the object is. The frustum includes two planes and form a bounding box around the object area including the viewing frustum.

It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein the data is analyzed in both the two and three dimensions to relate and determine a respective annotation to describe location information with the teachings of D2, wherein the object is processing in the real world while taking into consideration both two and three dimensional properties. One skilled in the art would have been motivated to modify D1 in this manner in order to, instead of applying the processing to a virtual object, applying the processing to an object in the real world while taking into consideration both the two dimensional and three dimensional data in order to provide the appropriate annotations, as provided by the combination of D1 and D2. Further, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D4, wherein the sensors being used include a camera and a LIDAR sensor. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to include the specific data acquisition sensors, the camera and LIDAR sensor of D4, to input the data to be analyzed into the method of claim 1. Finally, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, in view of D2, in view of D4, as described above, further with the teachings of D5, wherein the view provided by the camera includes that of the viewing frustum in which there are two planes in 3D space in order to view the object of interest providing a bounding box. The additional characteristics of D5 provide the configuration and exemplary embodiment of what the capability of a camera entails in which a viewing frustum is provided. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The method of claim 1, wherein the second set of sensor measurements are arranged as a point cloud that models the scene with respect to a three-dimensional coordinate system. [D1, [0037 & 0074]] D2 the inspection system visualization tools for manipulating the associated 3D model of the image set may include image processing tools such as visualization of a 3D Model Point Cloud.

Claim 3: The method of claim 1, wherein the second set of sensor measurements are arranged as a depth map, the depth map including depth measurements that indicate distances of objects in the scene from the first sensor. [D1, [0026 & 0079]] D1 teaches the three dimensional data including the location information. This location information includes the depth dimension mapping being stored as three coordinates. As described in claim 1, this relates to the two and three dimensionally analyzed object of interest.

Claim 6. The method of claim 1, wherein the first sensor is a camera and the second sensor is a LIDAR sensor. D1 in view of D2 teaches the first and second sensors utilized to acquire the data in question, however, the prior art of record does not teach the first sensor as a camera and the second as a LIDAR sensor. These limitations are taught as follows: [D4, [0025]] D4 teaches the three-dimensional sensor may be a LIDAR sensor that images a scene to identify the three-dimension attributes of the scene.  The two-dimensional sensor is, for example, a video camera that produces a sequence of two-dimensional images of the scene. 

Claim 7: The method of claim 1, wherein the second set of sensor measurements are captured with respect to a second viewpoint of the second sensor, and wherein the first viewpoint is different from the second viewpoint. [D2, See Figure 7] D2 teaches the multiple imaging system which as disclosed in the figure provides there are multiple cameras providing multiple views. Thus, at least sensor one and sensor two are capable of having a different viewpoint from one another.

Claim 8: The method of claim 1, wherein the bounding box surrounds at least a portion of the characteristic object in the three-dimensional space. [D2, See Figure 6] D2 teaches the outline of the object of interest using a bounding box that surrounds at least a portion of the object of interest.

Claim 9: The method of claim 1, wherein the second annotation is a subset of sensor measurements in the second set of sensor measurements labeled as the characteristic object. [D1, [0062]] D1 teaches the designation of the location of interest as a subset of the larger modeled object.

Claim 10: Claim 10 is rejected for similar reasons as to those described in claim 1. 

Claim 11: Claim 11 is rejected for similar reasons as to those described in claim 2. 

Claim 12: Claim 12 is rejected for similar reasons as to those described in claim 3. 

Claim 15: Claim 15 is rejected for similar reasons as to those described in claim 6. 

Claim 16: Claim 16 is rejected for similar reasons as to those described in claim 7. 

Claim 17: Claim 17 is rejected for similar reasons as to those described in claim 8. 

Claim 18: Claim 18 is rejected for similar reasons as to those described in claim 9. 

Claim 19: Claim 19 is rejected for similar reasons as to those described in claim 1.

Claim 20: Claim 20 is rejected for similar reasons as to those described in claim 4. 

Claim 21: The method of claim 1, wherein the first sensor and the second sensor were affixed to a data collection vehicle. Claim 21 is rejected for similar reasons as to those described in claim 1. It is unclear what the “data collection vehicle” consists of. The broadest reasonable interpretation concludes that the vehicle does not necessarily mean a “car” but can be whatever the sensors are mounted to. Further clarification is required on what applicant intended to have the vehicle consist of. Further, although the specification is considered in view of the spec, it is not read into the claim.

Claim 22: The method of claim 1, wherein the viewing frustum extends between two planes in the three-dimensional space, wherein the two planes are determined to include the characteristic object, and wherein the bounding box is identified via searching within the viewing frustum. [D5, [0002]] D5 teaches the viewing frustum as the region of the 3D space in which the object is. The frustum includes two planes and form a cone or a pyramid in which is considered the bounding box around the object area including the viewing frustum
< Remainder of Page Left Intentionally Blank >
Claims 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2008/0247635 A1] in view of D2 [US 2012/0128205 A1] in view of D4 [US 2007/0031064 A1], in view of D5 [US 2008/0225048 A1], as described in claim 1, further in view of D3 [US 20180129919 A1].
Claim 4: The method of claim 1, wherein determining the second annotation comprises: filtering a subset of sensor measurements included in the spatial region of the second set of sensor measurements; and applying an annotation model to the filtered subset of sensor measurements to determine the second annotation. [D3, [0056 and 0062]] D3 teaches the CNN utilized and globally shared filters are adopted and model local label contexts. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2 in view of D4 in view of D5, as described in claim 1, with the teachings of D3, wherein further filtering is provided in order to provide the local labeling on the analyzed sensor data. One skilled in the art would have been motivated to modify D1 in view of D2 in view of D4 in view of D5 in this manner in order to include a filter with respect to the sensor measurements prior to labeling. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 5: The method of claim 1, further comprising training a computer model using the second annotation in the second set of sensor measurements. [D3, [0056 and 0062]] D3 teaches the CNN utilized and globally shared filters are adopted and model local label contexts.

Claim 13: Claim 13 is rejected for similar reasons as to those described in claim 4. 

Claim 14: Claim 14 is rejected for similar reasons as to those described in claim 5. 
< Remainder of Page Left Intentionally Blank >	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661